DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 4, 8, 11, 13-14 are objected to because of the following informalities:
Claims 1, 4, 11, 13-14 are objected to as the statement “can be” in each of the claims as read are unclear if the succeeding limitation is that of an optional limitation/requirement. It is suggested to amend the claims to say ‘is configured to be’ for each “can be” to make each succeeding limitation a required limitation. 
(I.e. Claim 1 – ‘a first joint arrangement that is configured to be locked against pivoting’)
Claim 2 states “the first pivot point lies on the pivot axis of the second joint arrangement” however, the pivot axis does not have proper antecedent basis since this is the first time this limitation is being addressed. As such, the claim should be amended to state ‘a pivot axis’.
Claim 8 states ‘complementary latching elements’ however, the element does not have proper antecedent basis, because later it refers to two different locations of where the element could be found. As such it is suggested to amend this claim limitation to state ‘a plurality of complementary latching elements’.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-11, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Papay (US 6594839).
In regards to Claim 1, Papay teaches: A displaceable head plate (10) for an operating table (Col 3 Lines 11-12), the head plate (10 – Fig. 1) comprising: a coupling arrangement (30 – Fig. 1 and Col 2 Lines 23-24) a positioning segment (20 – Fig. 1 and Col 2 Line 24) for positioning the head plate (Col 2 Lines 23-24), wherein the positioning segment (20) is pivotably connected to the coupling arrangement (22 - Col 2 Lines 27-28) via a first joint arrangement (31 – Fig. 1 and Col 2 lines 25-27) that can be locked against pivoting (Col 2 Lines 28-30); a head support segment (50 – Fig. 1) for supporting the head of a patient (Fig. 5/6 - Col 2 Lines 48-53), wherein the head support segment (50) is pivotably connected (Col 2 Lines 42-44) to the positioning segment via a second joint arrangement (36 – Fig. 4 and Col 2 Lines 37-39) that can be locked against pivoting (Col 2 Lines 42-44 – ‘fixed’); and an unlocking device (‘first joint unlocking device’ Col 2 Lines 27-30 | ‘second joint unlocking device’ Col 2 Lines 37-44 AND see Note #1.1 below) for unlocking both joint arrangements comprising: a) an actuating device (84 – Fig. 8D) for actuating the unlocking device (Col 3 Lines 32-34) by the user (see note #2 below), and first joint unlocking device’ - Col 2 Lines 27-30), which mechanically couples the actuating device (84) to the first joint arrangement (31) (see annotated Figure 6.1 below AND note #1.2 below), wherein the first unlocking mechanism comprises a displaceable coupling device (40 – Col 2 Lines 28-30 and see note #3 below), wherein the actuating device (84 – Fig. 6) is arranged on the head support segment (50 – Fig. 6) (see annotated Figure 6.1 below), and, wherein, starting from the head support segment (see annotated Figure 6.2 below), the coupling device (30 - see annotated Figure 6.2 below) runs from the actuating device (84 - see annotated Figure 6.2 below) as far as the second joint arrangement (see annotated Figure 6.2 below) and, when unlocked (Col 2 Lines 28-33 Fig. 2 vs. Fig. 3), the coupling device (30 – see annotated Figures 2 and 3 below) adopts such a position that the head-2-Application No. 16/765,121 Attorney Docket No.: SWDE.594US01support segment can pivot relative to the positioning segment through a plurality of angular positions (30 – see annotated Figures 2 and 3 below).  
Note #1.1 and #1.2: 
1.1   The second joint unlocking device (aka ball-joint [36]) of Papay is connected through ‘pinned connections’ (Col 2 Lines 42-43). This type of connection can be understood as one that can be locked or unlocked depending on if it is either pinned or unpinned. 
1.2 	 Furthermore, the following statement ‘which mechanically couples actuating device to the first joint arrangement’ could be understood that the first joint arrangement does not have to be directly but also indirectly coupled to actuating device (84) of Papay. Papay’s actuator (84) is indirectly coupled through elements (82/83). 
Note #2: Actuating devices are commonly found in the art of operating table or bedding in the medical field. Actuating devices include several different styles such as motors or actuators that involved mechanical, hydraulic or pneumatic components to complete an intended function.
Note #3: The first unlocking mechanism (40) is of a locking screw from Papay. The locking screw is of a rotatable coupling device that would be displaced when turning it in the locking or unlocking direction.

    PNG
    media_image1.png
    332
    663
    media_image1.png
    Greyscale

Annotated Figure 6.1 from Papay

    PNG
    media_image2.png
    319
    497
    media_image2.png
    Greyscale

Annotated Figure 6.2 from Papay

    PNG
    media_image3.png
    294
    285
    media_image3.png
    Greyscale

Annotated Figures 2 and 3 from Papay
In regards to Claim 2, Papay teaches: The head plate (10 – Fig. 1) according to claim 1, wherein the coupling device (30 – Fig. 1) is rotatable about a first pivot point (22 – Fig. 1 see annotated Figure 9B) which is remote (see note #4 below) from the actuating device (84 – Fig. 6), and wherein the position of the coupling device (30) in the unlocked state (Col 2 Lines 28-33 Fig. 2 vs. Fig. 3) is such that the first pivot point (22 – Fig. 1 and see annotated Figure 9B below) lies on the pivot axis (see annotated Figure 9B below and note #5 below) of the second joint arrangement (36 - see annotated Figure 6.2 above and Figure 4.1 below).  
Note #4: The term remote from the Merriam-Webster dictionary is defined as ‘being, relating to, or involving a means of doing or using something indirectly or from a distance’. As such the claim limitation is understood as: a first pivot point which is at a distance from the actuating device.  
Note #5: The term axis from the Merriam-Webster dictionary is defined as ‘a straight line about which a body or a geometric figure rotates or may be supposed to rotate’. As such the claim limitation could have the following interpretation:
There is a pivot axis (see annotated Figure 9B below) and going through the pivot axis, are first pivot point(s) [31] of Papay (see annotated Figure 9B below). As such, the second joint arrangement [36] of Papay is radially aligned from the pivot axis, because a straight line could be drawn from either pivot point that lies in between the base plate (20) (see annotated Figure 9B below).


    PNG
    media_image4.png
    295
    591
    media_image4.png
    Greyscale

Annotated Figure 4.1 from Papay

    PNG
    media_image5.png
    454
    650
    media_image5.png
    Greyscale

Annotated Figure 9B from Papay
In regards to Claim 3, Papay teaches: The head plate (10) according to claim 1, wherein in the unlocked state (Col 2 Lines 28-33 Fig. 2 vs. Fig. 3) the coupling device (30 – Fig. 1) is aligned radially (see annotated Figure 9B above – angled line) with respect to the pivot axis (see annotated Figure 9B above – horizontal line) of the second joint arrangement (36 - see annotated Figure 4.1 above).  
In regards to Claim 10, Papay teaches: The head plate (10) according to claim 1, characterized in that the unlocking device (first joint unlocking device’ Col 2 Lines 27-30) comprises a blocking device (‘lockable levers’ – Col 3 Lines 35-38 AND see note #6 below) for blocking the position of the actuating device (84 – Col 3 Lines 35-38) in the locked state to preclude inadvertent actuation of the actuating device (‘unlocked position’ vs ‘locked position’ Col 3 Lines 35-38).  
Note #6: The lockable levers are able to block the motion or movement of the actuating device by creating a locked position, similar to that of the blocking device [22] from the instant invention locking any actuation/movement.
In regards to Claim 11, Papay teaches: The head plate (10) according to claim 10, characterized in that the blocking device (‘lockable levers’ – Col 3 Lines 35-38) is rotatably mounted in the actuating device (‘A first end 92 of support arm 90 is rotatably connected to the mounting bracket 100’ – Col 3 Lines 37-39) and is designed such that it can be switched between two discrete latching positions (‘unlocked position’ vs ‘locked position’ Col 3 Lines 35-38), namely a first latching position for blocking the actuating device (‘locked’) and a second latching position for releasing (‘unlocked’) the actuating device.  
In regards to Claim 15, Papay teaches: The head plate according to claim 1, characterized in that the actuating device (84) comprises two actuating elements (84/90), see annotated Figure 6.4 below), and a synchronization element (73/77 - see annotated Figure 6.4 below), by means of which a movement of one actuating element is transferred to the other actuating element (73/77 work together to create a motion between actuators 84/89 – see Figures 8A-8F) .  

    PNG
    media_image6.png
    461
    306
    media_image6.png
    Greyscale

Annotated Figure 6.4 from Papay
In regards to Claim 16, Papay teaches: The head plate according to claim 15, characterized in that the synchronization element (73/77 – see annotated Figure 6.4 above) is a switching tube (see note #5 below)
Note #5 – Papay shows elements 73/77 are linkage arms that are in the shape of a rod or tube which connects the two actuators together wherein they pivot in a synchronized fashion as seen in Figures 8A-8F. The rod or tube using a hydraulic system like the one from Papay are known to have elements that have a central component extending or retracting internally as seen in element 81- Fig. 8B from Papay.
In regards to Claim 17, Papay teaches: The head plate according to claim 10 characterized in that the blocking device (‘lockable levers’ – Col 3 Lines 35-38) comprises a switching rod tube (see Note #5 above) arranged coaxially in the switching tube (see Note #5 above).  
In regards to Claim 18, Papay teaches: The head plate according to claim 1, wherein the coupling arrangement (30) is configured for releaseably coupling the head plate (30) to the operating table (100 – Col 3 Lines 16-17).
Allowable Subject Matter
Claims 4-9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter (ASM):  
Claim 4 (and dependents thereof - #5-7) is objected and considered ASM as the prior art of Papay does not teach or render obvious, either alone or in combination, that the release element of the instant invention would be ‘between’ the first and second joint arraignments of Papay. As currently shown, Papay does disclose that the release element is adjustably mounted to the first joint arrangement (31) however, there is no prior art that would be used in 
Please also note objections above for Claim 4.
Claim 8 (and dependents thereof - #9) is objected but considered ASM as the prior art of Papay does not teach or render obvious, either alone or in combination, the second unlocking mechanism having complementary latching elements that are formed off both the positioning segment and the actuating device. The second unlocking mechanism is only formed off the positioning device and not the actuating device, as such claims 8 and 9 are ASM.
Please also note objections above for Claim 8.
Claim 12 is objected but considered ASM as the prior art of Papay does not teach or render obvious, either alone or in combination, the blocking device being of a blocking spring. Rather the blocking device of Papay is a lever. It would not be an obvious modification to remove a lever to a spring as they are not comparable mechanical components to interchange.
Claim 13 and 14 are objected but considered ASM as the prior art of Papay does not teach or render obvious, either alone or in combination, that the unlocking device could unlock/lock both the first and second joint arrangements (#13) or sequentially (#14). The unlocking device (40) is only utilized to unlock or move the first joint arrangement (31). Since the second joint arrangement is directly attached to the head support segment there would be no way for the unlocking device (40) to rotatably unlock the second joint arrangement ‘ball joint structure’. As such Claims 12 and 13 are considered ASM.
Please also note objections above for Claims 13 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/22/2021